Citation Nr: 0121204	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, on either a direct basis or as secondary to the 
veteran's service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision in 
which the RO denied service connection for a panic disorder.  
The veteran timely perfected an appeal of this matter.  

In various statements to the Board, the veteran's 
representative also has raised an n "inferred claim of 
individual unemployability."  As the RO has not adjudicated 
such a claim and it is not properly before the Board, it is 
referred to the RO for appropriate action.  


REMAND

The veteran currently seeks service connection for a 
psychiatric disorder, claimed as either initially incurred 
during military service, or as secondary to his service 
connected migraine headaches.  

In connection with the claim, the veteran underwent a 
February 1999 VA psychiatric examination.  In his report, the 
examiner stated "I do not believe that the [veteran's] panic 
attacks are a direct result of migraines, although they can 
complicate each other." (emphasis added).  Based in part on 
this medical opinion, the RO denied the veteran's service 
connection claim.  However, the physician did not address 
direct service connection, and there is no such opinion of 
record.  It also does not appear that the RO considered 
whether secondary service connection for psychiatric 
disability due to aggravation by his service connected 
headaches.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(indicating that secondary service connection may be granted 
for the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Among 
other provisions of the VCAA, the VA must provide the veteran 
with a medical examination, to include a medical opinion 
statement, whenever such development is necessary to the 
adjudication of the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

Under the circumstances of this case, and in view of the 
duties imposed by the Act, the Board finds that the veteran 
should undergo further medical examination to obtain a 
medical opinion specifically addressing the relationship, if 
any, between the veteran's psychiatric disability and his 
active military service, and, as appropriate, his service-
connected migraine headaches (to include on the basis of 
aggravation).   The appellant is hereby advised that failure 
to report to the scheduled VA examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant fails to report to the scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination sent to the appellant.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  In this case, the record indicates that the veteran 
has received treatment from the VA Medical Center (VAMC) in 
Mt. Home, TN, but that actual treatment records from that 
facility beyond February 1999 have not been received.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

While the matter is in remand status, the RO should also 
obtain and associate with the record all pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Act, prior 
to adjudicating .

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant has received 
treatment, to include the Mt. Home VAMC, 
as well as from any other source(s) or 
facility(ies) identified by the appellant.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and he and his representative should be so 
notified.  The appellant is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do so 
before arranging for him to undergo 
further examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for the 
appellant to undergo VA psychiatric 
examination to obtain an assessment as to 
the full nature and severity of his 
psychiatric disorder, most recently 
characterized as panic disorder.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  After examination of the veteran, 
review of his pertinent medical history 
and assertions, and with consideration of 
sound medical principles, the examiner 
should offer an opinion as to whether it 
is as least as likely as not that any 
current psychiatric disability (a) is the 
result of injury or disease incurred or 
aggravated in service; or, if not (b) was 
either caused or is aggravated by the 
veteran's service-connected migraine 
headaches.  If it is determined that the 
veteran migraine headaches aggravates his 
psychiatric disability, the examiner 
should indicate, to the best of his/her 
medical judgment, the extent of additional 
disability resulting from the aggravation.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to medical evidence and 
authority, as appropriate), should be set 
forth in a typewritten report.

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action deemed warranted by the record, 
the RO should adjudicate the claim on 
appeal in  light of all pertinent 
evidence (to specifically include all 
that associated with the record since the 
most recent Supplemental Statement of the 
Case) and all pertinent legal authority 
(to specifically include that cited to 
herein).  If the appellant fails to 
report for any scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.  

7.  If the benefits sought on appeal 
continue to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


